Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a scan flip-flop. The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a selection circuit, having a first input terminal and a second input terminal and controlled by a first test enable signal to transmit a data signal on the first input terminal or a test signal on the second input terminal to an output terminal of the selection circuit to serve as an input signal; 
a control circuit, coupled to the output terminal of the selection circuit and controlled by a first clock signal and a second clock signal to generate a first control signal and a second control signal according to the input signal, wherein the second clock signal is an inverse of the first clock signal, and the second control signal is an inverse of the first control signal; and 
a scan-out stage circuit, wherein the scan-out stage circuit receives only one of the first control signal and the second control signal, and is controlled by the first test enable signal and a second test enable signal to generate the scan-out signal according to said only one of the first control signal and the second control signal, where the second test enable signal is an inverse of the first test enable signal.”
The prior arts of record teach:

Chen US 2018/0203067 teaches scan latches that use clock gating circuitry to reduce power consumption when shifting so that all of the latches do not get activated at the same time.
Mishra et al. "Modified Scan Flip-Flop for Low Power Testing," teach the design of a scan flip-flop the functional slave latch is disabled during the scan mode, replacing it by a redundant dynamic slave latch. The modified scan flip-flop has two outputs, one goes to combinational circuit and the other is used for shifting test vectors serially during scan. In every cycle, when the clk signal is high, the value stored in master charges the parasitic capacitance which forms the dynamic latch. When the clk becomes low, the parasitic capacitance via inverter drives the next master in the scan chain. The inverter also provides high impedance to the parasitic capacitance thus preventing it from immediate discharge.
However the prior arts of record fail to teach the specifics of:
 “…a selection circuit, having a first input terminal and a second input terminal and controlled by a first test enable signal to transmit a data signal on the first input 
a control circuit, coupled to the output terminal of the selection circuit and controlled by a first clock signal and a second clock signal to generate a first control signal and a second control signal according to the input signal, wherein the second clock signal is an inverse of the first clock signal, and the second control signal is an inverse of the first control signal; and 
a scan-out stage circuit, wherein the scan-out stage circuit receives only one of the first control signal and the second control signal, and is controlled by the first test enable signal and a second test enable signal to generate the scan-out signal according to said only one of the first control signal and the second control signal, where the second test enable signal is an inverse of the first test enable signal.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-24 are allowable over the prior arts of record.
 	 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111